DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms are not clearly understood:
Claim 1 recites, “retrieving description data associated with the new software process”. It is unclear how the description data is utilized within the context of Applicant’s invention (i.e. for what purpose does the description data serve? Is it used for performing workload resource prediction?). Claim 1 recites, “requesting a workload resource prediction for the new software process; receiving the workload resource prediction analyzing a landscape directory to determine a computing host in a managed landscape on which to load the new software process”. It is unclear under what process the “analyzing” is performed (i.e. how is analyzing performed to actually select the computing host? What criteria is used?). 
Claims 7 and 15 are rejected for the same reasons as claim 1 above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Metsch et al. (US PG Pub No. US 2018/0027060 A1).

Regarding claim 1, Metsch teaches a computer-implemented method, comprising: 
receiving a request to schedule a new software process ([0002]; wherein a workload or process is to be executed on behalf of customers); 

requesting a workload resource prediction for the new software process; receiving the workload resource prediction for the new software process ([0025]  wherein resource usage for different types of workloads is predicted based on past resource usage); 
analyzing a landscape directory to determine a computing host in a managed landscape on which to load the new software process ([0047], wherein the orchestration determines resources, i.e. computing hosts, to be allocated to a managed node for executing the workload); and 
executing the new software process on the computing host ([0049]). 

Regarding claim 7, Metsch teaches updating a load monitor with data associated with the new software process; and continuously monitoring the new software process in the managed landscape. ([0059], wherein the model for the workload profile is continuously updated).

Regarding claims 8 and 14-15, they are the computer readable medium and system claims of claims 1 and 7 above. Therefore, they are rejected for the same reasons as claims 1 and 7 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-6, 9-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metsch et al. (US PG Pub No. US 2018/0027060 A1) in view of Agarwal et al. (US PG Pub No. US 2015/0113539 A1)

Regarding claim 2, Metsch does not teach further comprising, for a software process similar to the new software process and prior to receiving the request to schedule the new software process: reading resource usage data every time interval delta-t from a managed landscape; storing, as stored data, the resource usage data per process and the time interval delta-t into a load statistics database; and reading the stored data from the load statistics database. 
Agarwal teaches periodically collecting resource usage of processes executed on the distributed computing system to allow a data analysis of actual resource usage of processes in real time to discover more efficiently statistical patterns of resource usage on a per-process basis and an enhanced classification of processes into different process classes ([0034]; [0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to collect resource usage for a software process similar to the new software process. One would be motivated by the desire to discover more efficiently statistical patterns of resource usage as taught by Agarwal.

Regarding claim 3, Metsch teaches generating a workload profile; writing the workload profile to the load statistics database; and using the workload profile to schedule the new software process in the managed landscape ([0059]). 

Regarding claim 4 Metsch teaches training a machine-learning prediction model to predict workload consumption for the new software process ([0045], wherein machine-learning techniques are used in conjunction with managing allocation of virtual computing resources).

Regarding claim 5, Metsch does not teach continuously updating the machine-learning prediction model using data from the load statistics database. 
However, it is old and well known to continuously update a neural network using up-to-date or more recent training data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to continuously updating the machine-learning prediction model using data from the load statistics database. One would be motivated to increase the accuracy of the machine learning model. 

Regarding claim 6, Agarwal teaches calculating an average, maximum, and standard deviation of the resource usage data; and storing the average, maximum, and standard deviation of the resource usage data into the load statistics database ([0064]; [0092]).

Regarding claims 9-13 and 16-20, they are the computer readable medium and system claims of claims 2-6 above. Therefore, they are rejected for the same reasons as claims 2-6 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195